DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Response to Arguments
Applicant’s arguments, see pages 9-11, filed 8/3/2021, with respect to Claims 1, 2, 4-12, 14-20 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of Claims 1, 2, 4-12, 14-20 have been withdrawn. 
Allowable Subject Matter
Claims 1, 2, 4-12, 14-20 allowed.
The following is an examiner’s statement of reasons for allowance: Referring to independent claims 1, 11, Lee teaches an organic light emitting diode display having a cathode electrode coupled to the cathode power line and formed on the display region and a power line coupled to the entire length of the cathode power line. Kim teaches a first voltage supply line having an inclined side in a peripheral area of the display panel in a first direction, a first electrode extended from a first end of the first voltage line to an input pad that receives a common voltage through the first voltage line. With respect to Claims 1 and 14, as stated by the Applicant and agreed by the Examiner, the references as cited do not disclose or render obvious " wherein an inner side of the bent portion has a stepped shape or has an inclined side with respect to the first direction, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONI N GILES whose telephone number is (571)270-7453.  The examiner can normally be reached on Monday-Friday 9 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694